DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/02/2020 has been entered.
This communication is a Non-Final rejection Office Action on the merits.  Claim(s) 1 and 20 has/have been amended and claims 2 and 11 have been previously cancelled. Therefore, claims 1, 3-10, and 12-20 are now pending in the application. 
Response to Amendment
The previous 35 USC 112 rejection is withdrawn in light of applicant's amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 3-10, and 12-20, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at lines 12-13, the recitation “an outer peripheral edge” renders the claim indefinite because it is unclear if this is referring to the same previously recited “an outer peripheral edge”.

As per claim 17, at lines 4-5, the recitation “the upper door portion” renders the claim indefinite because it lacks antecedent basis.
As per claim 17, at lines 14 and 15, the recitation “with vehicle structure” renders the claim indefinite because it is unclear and lacks antecedent basis.
As per claim 20, at line 9, the recitation “respective receiving members” renders the claim indefinite because it is unclear if this is referring to the same previously recited “a plurality of receiving members”.
As per claim 20, at line 15, the recitation “an outer peripheral edge” renders the claim indefinite because it is unclear if this is referring to the same previously recited “an outer peripheral edge”.
As per claim 20, at line 15, the recitation “the outer peripheral edge” renders the claim indefinite because it is unclear as to which instance of “an outer peripheral edge” this is referring to.
As per claim 20, at line 17, the recitation “with vehicle structure” renders the claim indefinite because it is unclear and lacks antecedent basis.
As per claim 20, at line 18, the recitation “the motor vehicle installed position” renders the claim indefinite because it lacks antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-20, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claims 1, 17, and 20, at lines 14-16, the following claim language presents new matter which was not originally disclosed in the specification. In the recitation “an interference fit” the term “interference fit” was not originally disclosed in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10, 12-18, and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US 6,036,256) in view of Latib (U.S. Patent No. 3,722,935).
As per claim 1, Hilliard teaches a two-piece door assembly for a motor vehicle (figure 30) for inserting into an opening in the motor vehicle defined by a peripheral frame area, the two-piece door assembly (figures 29-31), comprising: a first door portion (60) wherein at least the first door portion is removable from the motor vehicle to create a partially open-air experience (figure 30); a second door portion (300) connectable to 
Hilliard fails to disclose at least one rotatable blow-out tab attached to the two-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to an outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab portion being shaped for an interference fit with vehicle structure of the peripheral frame area such that the at least one blow-out tab rotates to engage vehicle structure of the peripheral frame area of the motor vehicle to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds. 
Latib discloses a vehicle vent window locking device (abstract) with at least one rotatable blow-out tab (10) attached to the two-piece door assembly (figure 1) and having a first tab portion (34) and a second tab portion (36), the first tab portion attached to an outer peripheral edge (figure 2) and extending beyond the outer peripheral edge (figure 2) and connected to the second tab portion (figure 2), the second tab portion being shaped for an interference fit with vehicle structure of the peripheral frame area (lip portion 36 extending from the free edge of the abutment plate 34 to engage the side face 28 of the window bar 22; col. 2, liens 60-65; it is understood that this constitutes an interference fit) such that the at least one blow-out tab rotates to engage vehicle structure of the peripheral frame area of the motor vehicle (pivotally mounted on the support member 30 by means of a hinge 40; col. 3, lines 5-10) to keep 
Therefore, from the teaching of Latib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the two-piece door assembly of Hilliard to include at least one rotatable blow-out tab attached to the two-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to an outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab portion being shaped for an interference fit with vehicle structure of the peripheral frame area such that the at least one blow-out tab rotates to engage vehicle structure of the peripheral frame area of the motor vehicle to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds, as taught by Latib, in order to further secure the edge of the window frame to the door, to prevent unintentional disengagement.
As per claim 3, Hilliard teaches the vehicle is an off-road vehicle or utility task vehicle (figure 1).
As per claim 4, Hilliard teaches the plurality of attachment portions are pin pocket designs (figures 29-31).
As per claim 5, Hilliard teaches the plurality of attachment portions each include an attachment member (312) operably connected to one of the first or second door 
As per claim 6, Hilliard teaches the fastener member is a pin which is received within the pin pocket design (figures 29-31).
As per claim 7, Hilliard teaches the assembly as described above, wherein the attachment member is a pin pocket, and, the pin is received and held within the pin pocket (figures 29-31).
As per claim 10, Hilliard teaches at least one mounting bracket (310) operable to connect to one of the first or second door portions and to the plurality of attachment portions for connecting the plurality of attachment portions to one of the first or second door portions (figures 29-30).
As per claim 12, Hilliard as modified discloses each of the at least one blow-out tabs is secured to one of either of the first or second door portions (in the combination, it is understood that the tab assembly 10 of Latib would be secured to one of either of the first or second door portions of Hilliard). Although Hilliard as modified fails to disclose the securement as welding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the tab as disclosed by Latib by welding, in order to ensure it is secured in place to the door portion as intended. Furthermore, Although Hilliard as modified does not specifically disclose that the product is formed by using welding, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. 
As per claim 13, Hilliard teaches the assembly as described above, wherein the vehicle is a 4-door or 2-door sport utility vehicle (figure 1).
As per claim 14, Hilliard teaches the assembly as described above, wherein the first and/or second door portions include a wire frame (figure 31).
As per claim 15, Hilliard as modified discloses at least one blow-out tab is attached to the wire frame of the first or second door portions to keep the door assembly from blowing outwardly under higher speeds or crosswinds (in the combination, since the tab assembly 10 of Latib would be attached to the vehicle wire frame of the first or second door portions Hilliard, it would therefore keep the door assembly from blowing outwardly under higher speeds or crosswinds).
Although Hilliard as modified fails to disclose the securement as welding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the tab as disclosed by Latib by welding, in order to ensure it is secured in place to the door portion as intended. Furthermore, Although Hilliard as modified does not specifically disclose that the product is formed by using welding, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Hilliard as modified teaches all of the structural limitations of the claim, the claim stands rejected. See MPEP 2113.

As per claim 17, Hilliard teaches a multi-piece door assembly for a motor vehicle (figure 30) for inserting into an opening in the motor vehicle defined by a peripheral frame area (figures 29-31), the multi-piece door assembly comprising a first door half having a plurality of fastener members (306), wherein at least the upper door portion is removable from the motor vehicle to create a partially open-air experience (figure 30); a second door half having a plurality of cooperating attachment members selectively coupled to the plurality of fastener members, wherein said second door half is selectively removable from the motor vehicle when desired (figures 29-31).  
Hilliard fails to disclose at least one rotatable blow-out tab attached to the multi-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to an outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab portion being shaped for an interference fit with vehicle structure of the peripheral frame area such that the at least one blow-out tab when rotated engages vehicle structure of the motor vehicle to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds.
Latib discloses a vehicle vent window locking device (abstract) with at least one rotatable blow-out tab (10) attached to the multi-piece door assembly (figure 1) and having a first tab portion (34) and a second tab portion (36), the first tab portion attached to an outer peripheral edge (figure 2) and extending beyond the outer 
Therefore, from the teaching of Latib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the two-piece door assembly of Hilliard to include at least one rotatable blow-out tab attached to the multi-piece door assembly and having a first tab portion and a second tab portion, the first tab portion attached to an outer peripheral edge and extending beyond the outer peripheral edge and connected to the second tab portion, the second tab portion being shaped for an interference fit with vehicle structure of the peripheral frame area such that the at least one blow-out tab when rotated engages vehicle structure of the motor vehicle to keep the two-piece door assembly from pulling away from the motor vehicle with increased internal pressures at higher speeds or crosswinds, as taught by Latib, in order to further secure the edge of the window frame to the door, to prevent unintentional disengagement.

As per claim 20, Hilliard teaches a multi-piece door assembly for a motor vehicle (figure 30) for inserting into an opening in the motor vehicle defined by a peripheral frame area (figures 29-31), said multi-piece door assembly comprising an upper door portion having a plurality of fastener members (306), wherein at least the upper door portion is removable from the motor vehicle to create a partially open-air experience (figure 30); a lower door portion having a plurality of receiving members, wherein said plurality of fastener members are selectively slidably received within respective receiving members to connect said upper and lower door portions together, wherein said lower door portion includes an outer peripheral edge developing a contact with a portion of the peripheral frame area of the motor vehicle (figures 29-31).  
Hilliard fails to disclose at least one rotatable blow-out tab operably connected to said upper door portion and, having a first tab portion and a second tab portion, the first tab portion attached to an outer peripheral edge and extending beyond the outer peripheral edge and integral with the second tab portion, the second tab portion being shaped for an interference fit with vehicle structure of the peripheral frame area such that when rotated in the motor vehicle installed position the at least one blow-out tab is immediately adjacent a rollover protective structure of said motor vehicle, and prevents the multi-piece assembly from pulling outward from the motor vehicle caused by vacuum generated by airflow.

Therefore, from the teaching of Latib, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the two-piece door assembly of Hilliard to include at least one rotatable blow-out tab operably connected to said upper door portion and, having a first tab portion and a second tab portion, the first tab portion attached to an outer peripheral edge and .
Claim(s) 8 and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US 6,036,256) in view of Latib (U.S. Patent No. 3,722,935) and further in view of Kato (US Pub 2017/0240030).
As per claims 8 and 9, Hilliard as modified discloses the assembly as described above, but does not disclose the attachment member as a clamp that straddles a tube section.  Kato teaches a clamp (3) operably connected to one of the first or second door portions and a tube section (2), wherein the clamp straddles the tube section to secure the tube section against the one of the first or second door portions (figures 1 and 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified assembly as disclosed by Hilliard to include a tube section with clamp that straddles the tube section to secure the tube section against the one of the first or second door portions as taught by Kato, in order for the tube section to provide impact protection for the vehicle and the clamp allows for attachment thereto.  When modified, it would have been obvious to .
Claim(s) 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard (US 6,036,256) in view of Latib (U.S. Patent No. 3,722,935) and further in view of Jackson (US 2,567,153).
As per claim 19, Hilliard teaches the assembly as described above, but fails to disclose a plurality of mounting brackets operably coupled to the plurality of attachment members.  Jackson teaches a window structure (title) including a plurality of mounting brackets (88, 90, 92) operably coupled to the plurality of attachment members, respectively, said plurality of mounting brackets operably connected to a second frame assembly of the first door half (Figs 2, 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified assembly as disclosed by Hilliard to include a plurality of mounting brackets as taught by Jackson, in order to better secure the attachment members together for a more robust assembly.
	Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. New reference(s) Latib (U.S. Patent No. 3,722,935) has/have been added to overcome the newly added limitations. Applicant’s argument that nothing in secondary reference Erspamer teaches a blow-out tab that rotates to engage the vehicle structure, was found persuasive. Therefore the rejection in view of the Erspamer reference has been withdrawn.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633